Title: To George Washington from Richard Peters, 7 September 1780
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Septr 7. 1780
                        
                        The Board are desirous of sending by a Flag about fifteen hundred Shirts & fifty Barrells of Flour
                            & a Quantity of Medisines to the Prisoners in Charles Town. We beg your Excellency therefore to procure Permission
                            from Sir Henry Clinton for the Schooner Blazing Starr Burthen Ten Tons Thomas Smith sailing Master Charles McCarthy Flagg
                            Master & two Seamen to enter the Harbour of Charles Town with the Articles enumerated & return to
                            Philadelphia from which Place she is to sail We have the Honour to be with great Respect & Esteem your very obed.
                            Servants 
                        
                            Richard Peters
                            By Order
                        
                        
                            Ships Provisions beside the above Articles.
                            Could a Permission of a general Nature to send in Cloathing & Provisions to the Prisrs be
                                obtained it would save the Trouble of repeated application as the Board expect speedily to have other Articles to
                                send.
                        

                    